Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to application 16/986,233 filed on 08-05-2020.   Claims 1-20 are pending.    

      Allowable Subject Matter
3.    The following is an examiner's statement of reasons for allowance: The prior art does not teach that “a housing; a sound output hole formed on an inner exposed side of the housing; a first touch sensor installed on the inner exposed side of the housing; a second touch sensor installed on a first portion of an edge of the inner exposed side of the housing; a third touch sensor installed on an outer exposed side of the housing; and a microprocessor, coupled to the first touch sensor, the second touch sensor and the third touch sensor, and configured to determine whether the earphone is worn on an ear at least according to a sensing result of the first touch sensor, determine whether the earphone is held in hand according to a sensing result of the second touch sensor, and provide a corresponding control function according to a sensing result of the third touch sensor” as specifically recited in claim 1.   
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
      Independent claims 11 and 16 are allowable for similar reason as claim 1.
      Dependent claims 2-10, 12-15 and 17-20 are dependency to independent claims 1, 11 and 16.

4.   Claims 1-20 are allowable.
                                            
                                                                 Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
    Meyer et al. (US PAT 5,341,433) discloses that a hearing aid device with respect to switch, control and regulating elements, one or more pressure or pressure and position sensors, which are constructed in a film-like structure to react with variable resistance, are composed of laminated polymer layers wherein one layer is coated with interdigital electrodes and the appertaining other layer is coated with semiconductor material. The sensor elements are arranged on either the outside or inside of the housing or can be arranged on a structural member, such as a carrier situated within the housing. The sensor or sensor elements, respectively, can be fashioned as part of the switches or as regulators for the operation of the device.
    Sacha (US PAT. 8,824,712) discloses that the present subject matter relates generally to hearing aids, and in particular to an behind-the-ear hearing aid with capacitive sensor.    

     Maguire et al. (US PAT. 10,516,929) discloses that an electro-acoustic transducer for creating audio output, the electro-acoustic transducer comprising a transducer magnet that produces a transducer magnetic field having a magnetic field strength, structure that is constructed and arranged to be positioned so as to direct the audio output at the ear canal of the ear of a wearer of the headphone, a magnetic field sensor constructed and arranged to sense the Earth's magnetic field, and a nulling magnet constructed and arranged to produce a nulling magnetic field that reduces the strength of the transducer magnetic field at the magnetic field sensor.
      De Laurentiis (US PAT. 10,536,191) discloses that the first wireless headphone receives audio data from a mobile device via a first communication channel and transmits the audio data to a second wireless headphone via a second communication channel. The first wireless headphone may receive data corresponding to setting(s) of the audio system, configure the first wireless headphone according to the setting(s), transmit the data corresponding to the setting(s) to the second wireless headphone via the second communication channel and/or a third communication channel, and receive an indication that the second wireless headphone is configured according to the setting(s). 

Jiang et al. (US 2018/0039086) discloses that the head-mounted electronic device includes: a U-shaped head-mounted headphone; a U-shaped display component rotatably connected to the headphone; a sensor component disposed to the headphone and configured to sense a wearing state of the headphone; and a control means electrically connected to the sensor component and configured to control the display component and/or the headphone to make a correlative response when the sensor component senses that the headphone is switched between the wearing state and a non-wearing state.
   CN 209134600 discloses that earphone field more particularly to a kind of earphone,
which includes: at least two wearable sensors ; Each wearable sensors includes
capacitive sensing device, the maximum detected value of the sum of maximum

wearable sensors as wearable sensors ; Earphone head, which is arranged in, in
wearable sensors has the different location directly contacted with ear endothelium
skin tissue, for judging earphone for wearing state when the maximum detected
value of each wearable sensors is not less than threshold value is worn. Multiple
wearable sensors are arranged and solve the problems, such as to improve the
accuracy for wearing detection significantly because of the erroneous judgement for
wearing detection caused by accidentally touching in different location. 
   CN  209017261 discloses that The utility model discloses a kind of wearing for In-Ear device and touch control detection circuit and earphone, and the wearing and touch control detection circuit include wearing sensor circuit, touch control induction circuit and control circuit. The wearing sensor circuit is used for contacting to include whether the In-Ear device is worn, and the touch control induction circuit is for including touch operation. Technical solutions of the utility model wear sensor circuit and touch control
induction circuit by setting to realize wearing and touch-control of the detection user
to In-Ear equipment, since the wearing sensor circuit and touch control induction
circuit are by being in contact with user, inductive signal and touch-control sensing
signal are correspondingly worn to generate, therefore while improving wearing
detection and touch control detection accuracy, the structure and design difficulty of
In-Ear equipment are significantly reduced, production cost is reduced.

6.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		

        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 08-30-2021